                                                     1
                                                     2
                                                     3
                                                     4
                                                     5
                                                     6
                                                     7
                                                     8
                                                     9
                                                    10                           UNITED STATES DISTRICT COURT
                                                    11                         CENTRAL DISTRICT OF CALIFORNIA
                    633 West 5 Street, 26 Floor
                    Los Angeles, California 90071
                     Telephone: (213) 358-7600
CLYDE & CO US LLP




                                                    12
                    th




                                                    13 DANIEL LOPEZ,                                     Case No. 2:18-cv-03232 SVW (ASx)
                                                    14                                                   District Judge: Hon. Stephen V. Wilson
                                                                    Plaintiff,                           Courtroom:      10A
                    th




                                                    15
                                                             v.
                                                    16                                                   JUDGMENT
                                                       CATALINA CHANNEL EXPRESS,
                                                    17 INC., a California Corporation; and
                                                    18 Does 1-10,
                                                    19                   Defendants.
                                                    20
                                                    21
                                                    22             This action came on for consideration before the Court, Hon. Stephen V.
                                                    23 Wilson, District Judge Presiding, on a Cross Motions for Summary Judgment by the
                                                    24 parties, and the evidence presented having been fully considered, the issues having
                                                    25 been duly heard and a decision having been duly rendered on December 17, 2018.
                                                    26 / / /
                                                    27 / / /
                                                    28 / / /
                                                         4231799
                                                                                                     1                 Case No. 2:18-cv-03232 SVW (ASx)
                                                     1             IT IS ORDERED AND ADJUDGED that the plaintiff DANIEL LOPEZ
                                                     2 takes nothing, that the action be dismissed on the merits and that defendant
                                                     3 CATALINA CHANNEL EXPRESS, INC. recover its costs.
                                                     4
                                                     5
                                                     6 DATED: January 30, 2019
                                                                                                  Hon. Stephen V. Wilson
                                                     7
                                                                                                 United States District Judge
                                                     8
                                                     9
                                                    10
                                                    11
                    633 West 5 Street, 26 Floor
                    Los Angeles, California 90071




                                                    12
                     Telephone: (213) 358-7600
CLYDE & CO US LLP
                    th




                                                    13
                                                    14
                    th




                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28
                                                         4231799
                                                                                                 2                Case No. 2:18-cv-03232 SVW (ASx)
